Citation Nr: 0706853	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2003 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002) (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased initial evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was subsequently lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

A review of the veteran's claims folder reveals that further 
development is needed before a decision can be issued on the 
merits of the veteran's claim for service connection for 
bilateral hearing loss.  Further development would ensure 
that the veteran's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2006), are met.  The specific bases for remand are set forth 
below.  
The veteran contends that he suffers bilateral hearing loss 
as a result of in-service acoustic trauma.  He asserts that 
he was required to fire M60 machine guns and M16 and 50 
caliber guns, and indicates that he was also assigned to 
maintain a five ton truck.  The veteran reports that he was 
treated several times for hearing loss at the Darrell 
Hospital in Fort Hood, Texas, and at the Wursberg Army 
Hospital in Germany, and was told upon his discharge that his 
hearing loss would increase with age.  See January 2004 
statement in support of claim.

The veteran underwent a VA compensation and pension (C&P) 
audiology and speech pathology examination in November 2003.  
The VA examiner indicated that the veteran's enlistment 
hearing evaluation in June 1963 showed normal hearing 
sensitivity for both ears, but reported that the discharge 
hearing evaluation and active duty medical notes were not in 
the claims folder.  The veteran was diagnosed with moderately 
severe to severe sensorineural hearing loss from 250 through 
8000 Hertz in the right ear and a mild sensorineural hearing 
loss from 250 through 1500 Hertz, then sloping to a 
moderately severe to severe sensorineural hearing loss from 
2000 through 8000 Hertz in the left ear.  The VA examiner 
indicated that an opinion could not be rendered regarding the 
etiology of the veteran's bilateral hearing loss without 
resorting to speculation.  

A review of the veteran's claims folder reveals that the RO 
requested his service medical records from the National 
Personnel Records Center (NPRC) in November 2002.  In October 
2003, the NPRC sent the available medical records, consisting 
of reports of medical history and examination taken at the 
time of the veteran's entry into active service, and the 
veteran's DD 214.  The NPRC indicated that the record needed 
to respond had not yet been retired to Code 13, but that the 
request had been forwarded to Code 11 for reply and that any 
follow-up requests should be addressed to that office.  It 
appears that the RO made follow-up requests to Code 11 in 
June 2003 and August 2003, requesting a negative response if 
no records were found, but it does not appear that any 
response was received from Code 11 and the RO did not make 
any subsequent requests.  The RO should request the veteran's 
service medical records from all appropriate sources again, 
and associate any records obtained with the claims folder.  

Since the examiner who conducted the November 2003 
examination was not afforded the opportunity to review the 
veteran's complete service medical records, the RO should 
request the examiner to review those records when they are 
associated with the claims file and, thereafter, provide a 
revised opinion regarding etiology of the veteran's hearing 
loss.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of a 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
medical records.  If the requested 
records cannot be found, that fact should 
be noted in the record.  

2.  If the veteran's service medical 
records are associated with the claims 
file, send the claims file and a copy of 
this remand to the examiner who conducted 
the November 2003 examination for a 
revised opinion regarding the etiology of 
the veteran's bilateral hearing loss.  
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  If the November 2003 VA 
examiner is not available, or if the 
requested opinion cannot be given without 
further examination of the veteran, such 
examination should be scheduled.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


